
	
		II
		112th CONGRESS
		2d Session
		S. 2113
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To empower the Food and Drug Administration to ensure a
		  clear and effective pathway that will encourage innovative products to benefit
		  patients and improve public health.
	
	
		1.Short
			 title; table of contents; references in Act
			(a)Short
			 titleThis Act may be cited
			 as the Transforming the Regulatory
			 Environment to Accelerate Access to Treatments or
			 TREAT
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents; references in Act.
					TITLE I—Elevating FDA and Empowering Operational
				Excellence
					Sec. 101. Mission statement.
					Sec. 102. Management Review Board.
					TITLE II—Advancing regulatory science and innovation
					Sec. 201. Chief innovation officer.
					Sec. 202. Enhancing access to external scientific and medical
				expertise.
					TITLE III—Enabling modernized patient-centric clinical
				development 
					Sec. 301. Enhancement of accelerated
				patient access to new medical treatments.
					Sec. 302. Electronic health records.
					Sec. 303. Disclosure to drug sponsors of reasons for
				non-approval of a new drug application.
				
			(c)References in
			 ActExcept as otherwise
			 specified, amendments made by this Act to a section or other provision of law
			 are amendments to such section or other provision of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.).
			IElevating FDA and
			 Empowering Operational Excellence
			101.Mission
			 statementSection 1003(b) (21
			 U.S.C. 393(b)) is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
				(2)by inserting
			 after paragraph (2), the following:
					
						(3)advance medical
				innovation, and strive to make novel products available to those who need them,
				by incorporating modern scientific tools, standards, methodologies, and
				approaches to ensure the timely and effective review, and the expeditious
				clearance, licensure, or approval, as appropriate, of innovative drugs,
				devices, and other regulated products;
						;
				and
				(3)in paragraph (5),
			 as so redesignated, by striking (1) through (3) and inserting
			 (1) through (4).
				102.Management
			 Review BoardChapter VII (21
			 U.S.C. 371 et seq.) is amended by inserting after section 713 the
			 following:
				
					714.Management
				Review Board
						(a)In
				generalNot later than 60 days after the date of enactment of the
				TREAT Act, the Secretary shall
				establish an advisory council within the Food and Drug Administration to be
				known as the Management Review Board (referred to in this section as the
				Board).
						(b)Duties
							(1)In
				generalThe Board shall provide advice to the Secretary regarding
				the management and organization of the Food and Drug Administration.
							(2)ReportsThe
				Board shall—
								(A)periodically
				review the organization and responsibilities of individual offices, centers,
				and divisions within the Food and Drug Administration (referred to in this
				section as the Administration) in order to determine the optimal
				allocation of responsibilities and to improve the efficiency and effectiveness
				of each office, center, and division in achieving individual and overall
				missions of the Administration;
								(B)issue proposed
				and final reports on whether and to what extent changes should be made to the
				management and organization of the Administration to further the
				Administration’s mission as set forth in section 1003(b); and
								(C)for any proposal
				for organizational changes to which the Board gives significant consideration
				as a recommendation, consider—
									(i)the budgetary and
				operational consequences of the proposed change; and
									(ii)an estimation of
				the level of resources that would be needed to implement the proposed
				change.
									(3)ConsultationIn
				carrying out paragraph (2), the Board shall consult with—
								(A)the heads of
				centers and divisions within the Administration who are not members of the
				Board;
								(B)other scientific
				leaders who are officers or employees of the Administration and are not members
				of the Board; and
								(C)organizations
				representing regulated industries, venture capital, patients, and disease
				research, and that are not otherwise represented on the Board.
								(4)Topics for
				review
								(A)Request of
				SecretaryThe Secretary may, at any time, submit requests about
				management or organizational issues to the Board for assessment.
								(B)Public
				inputThe Board shall seek input from the public on management
				and organizational issues that should be assessed by the Board, at such times
				as determined appropriate by the Board.
								(5)PowersThe
				Board may secure directly from the Administration such information as is
				necessary or appropriate for the Board to review issues under
				consideration.
							(6)Conflict of
				interest exemptionNotwithstanding any other provision of law,
				the Board shall not be subject to section 712.
							(c)Composition of
				board
							(1)In
				generalThe Board shall consist of—
								(A)the Secretary,
				who shall be a permanent nonvoting member on an ex officio basis; and
								(B)21 additional
				members, all of whom shall be voting members, in accordance with paragraph
				(2).
								(2)Voting
				membersThe membership of the Board shall consist of the
				following:
								(A)Officers and
				employees of the food and drug administrationThe Secretary shall
				designate not less than 9 individuals who are directors of centers within the
				Administration, directors of divisions within such Administration, or other
				similarly senior officials within such Administration.
								(B)Other
				membersThe Secretary shall designate other individuals from
				among individuals who are not officers or employees of the United States. Such
				members shall include—
									(i)individuals
				representing the interests of public or private academic medical centers,
				physicians, and patient advocacy and disease research organizations;
									(ii)individuals
				representing the interests of industries regulated by the Administration, which
				shall include at least 1 representative from each of the pharmaceutical,
				biotechnology, medical device, and food industries; and
									(iii)individuals
				with broad expertise regarding how the Administration functions and with
				experience in successfully managing or consulting for large scientific research
				or other organizations (other than public or private entities described under
				clause (i)).
									(3)Term;
				vacancies
								(A)TermsThe
				members appointed under paragraph (2)(B) shall be appointed for a term of 3
				years, which may be renewed once.
								(B)VacanciesA
				vacancy on the Board—
									(i)shall not affect
				the powers of the Board; and
									(ii)shall be filled
				in the same manner as the original appointment was made.
									(d)ChairThe
				Chair of the Board shall be selected by the Secretary from among the members of
				the Board appointed under subsection (c)(1). The term of office of the Chair
				shall be 3 years.
						(e)Meetings
							(1)In
				generalThe Board shall meet at the call of the Chair or upon the
				request of the Secretary, but not fewer than 6 times with respect to issuing
				any particular report under subsection (b)(2). The location of the meetings of
				the Board is subject to the approval of the Secretary.
							(2)Particular
				meetings to receive public inputOf the meetings held under
				paragraph (1) with respect to proposals for management or organizational
				changes being considered under subsection (b)(2)—
								(A)1 or more shall
				be directed towards receiving input from the pharmaceutical, medical device,
				and biotechnology industries, clinical researchers, and the physician and
				medical research communities to address regulatory and scientific needs and
				opportunities related to such proposals;
								(B)1 or more shall
				be directed towards receiving input from patient advocacy, disease research
				organizations, and consumer groups to address patient and consumer needs and
				opportunities related to such proposals; and
								(C)1 or more shall
				be directed towards receiving input from food, cosmetic, and dietary supplement
				industries to address regulatory and scientific needs and opportunities related
				to such proposals.
								(3)Availability of
				informationFor each meeting held under this subsection, the
				Secretary shall post on the Internet Web site of the Administration a summary
				of the proceedings.
							(f)CompensationWithout
				regard to the provisions of title 5, United States Code, governing appointments
				in the competitive service, and without regard to provisions of chapter 51 and
				subchapter III of chapter 53 of such title relating to classification and
				General Schedule pay rates, the Secretary may—
							(1)establish the
				Board; and
							(2)appoint and fix
				the compensation of the members of the Board, except that officers and
				employees of the United States shall not receive additional compensation for
				service as members of such groups.
							(g)Reports
							(1)Public
				comment
								(A)Proposed
				reportsEach proposed report issued under subsection (b)(2) shall
				be posted on the Internet Web site of the Administration and made available for
				public comment for not less than 60 days prior to being made final and being
				submitted under paragraph (2).
								(B)Final
				reportsNot later than 90 days after receiving comments from the
				public on a proposed report under subparagraph (A), the Board shall post a
				final report on such Internet Web site incorporating an overview of comments
				accepted or rejected.
								(2)Congressional
				and Secretary reviewEach final report issued under subsection
				(b)(2) shall be submitted to the—
								(A)the Committee on
				Health, Education, Labor, and Pensions and the Committee on Appropriations of
				the Senate;
								(B)the Committee on
				Energy and Commerce and the Committee on Appropriations of the House of
				Representatives; and
								(C)the
				Secretary.
								(3)Timing and
				frequency of reportsNot later than January 31, 2015, the Board
				shall issue the first report under subsection (b)(2) and shall issue subsequent
				reports not less than once every 5 years thereafter.
							(h)Process for
				review of recommended organizational or management changesWith
				respect to recommendations for organizational or management changes made in a
				report issued under subsection (b)(2), the Secretary shall, except as provided
				in subsection (i)(2), implement the recommendations in accordance with the
				following process:
							(1)Not later than
				100 days after the report is submitted to the Secretary under subsection
				(g)(2), the Secretary shall initiate the applicable processes under subsection
				(i).
							(2)The
				recommendations shall be fully implemented not later than the expiration of the
				3-year period beginning on the date on which such process is initiated.
							(i)Action by the
				Secretary
							(1)In
				generalNot less than 60 days prior to implementing any major
				organizational or management change recommended under subsection (b)(2), the
				Secretary shall provide notice to the congressional committees specified in
				subsection (g)(2) of the Secretary’s agreement with the recommendation and the
				timeline for implementation.
							(2)ObjectionSubsection
				(h) shall not apply to a recommendation for an organizational or management
				change made in a report issued under subsection (b)(2) if, not later than 90
				days after the report is submitted to the Secretary under subsection (g)(2),
				the Secretary submits to the committees specified in such subsection a notice
				indicating that the Secretary objects to the recommended change, and setting
				forth the reasons for such objection. For purposes of this paragraph, an
				objection by the Secretary may be made to the entirety of the recommended
				organizational changes contained in a report issued under subsection (b)(2), or
				to 1 or more aspects of any proposed change or changes.
							(3)ImplementationAny
				aspect of a proposed change not objected to by the Secretary in a notice under
				paragraph (2) shall be implemented in accordance with subsection (h), except as
				the Secretary may be directed otherwise by
				law.
							.
			IIAdvancing
			 regulatory science and innovation
			201.Chief
			 innovation officerChapter X
			 is amended—
				(1)by redesignating
			 the second section 1011 (21 U.S.C. 399c) (as added by section 209(a) of Public
			 Law 111–353) as section 1011A; and
				(2)by adding at the
			 end the following:
					
						1013.Office of the
				Chief Innovation Officer
							(a)Establishment;
				appointmentThe Secretary shall establish within the Office of
				the Commissioner an office to be known as the Office of the Chief Innovation
				Officer. The Secretary shall appoint a Chief Innovation Officer to lead such
				Office.
							(b)DutiesThe
				Chief Innovation Officer shall—
								(1)identify
				promising new scientific and regulatory approaches to ensure the rapid
				development, testing, and review of new drugs and devices, which may include
				the validation and qualification of biomarkers, the adoption of novel models or
				methodologies to enhance clinical trial design, clinical data evaluation, or
				predictive toxicology, and the coordination and optimization of efficient
				review processes for drugs, and devices;
								(2)ensure that such
				approaches are integrated into operations at all applicable levels of the Food
				and Drug Administration, and harmonized with the approaches of other applicable
				agencies;
								(3)(A)consider the
				recommendations of internal and external bodies involved in advancing
				innovation in regulatory science activities, such as those described in
				paragraph (1); and
									(B)make such recommendations available on
				the Internet Web site of the Food and Drug Administration;
									(4)develop pilot
				programs to implement and incorporate the recommendations considered under
				paragraph (3) into the regulatory review and approval processes of such
				Administration; and
								(5)in consultation
				with the heads of the centers and offices within such Administration, implement
				other pilot programs as the Chief Innovation Officer determines appropriate,
				and ensure participation by cross-disciplinary teams in such implementation, as
				applicable.
								(c)Reports and
				implementation plans
								(1)ReportsThe
				Chief Innovation Officer shall publish a report summarizing the consideration
				of applicable recommendations evaluated under subsection (b)(3) at least once
				every 2 years. Such reports shall—
									(A)provide an
				explanation as to whether, how, and why such recommendations will be
				implemented by the Food and Drug Administration;
									(B)provide a
				description of pilot programs being implemented and the progress of such
				Administration with respect to the integration of new scientific and regulatory
				approaches into its operations in order to accelerate the rapid development,
				review, approval, and patient access to new drugs and devices;
									(C)be made available
				for public comment for not less than 60 days prior to being made final;
									(D)following public
				comment, be finalized by the Chief Innovation Officer to include an overview of
				public comments accepted or rejected; and
									(E)once finalized,
				be made available on the Internet Web site of such Administration and submitted
				to—
										(i)the Committee on
				Health, Education, Labor and Pensions of the Senate; and
										(ii)the Committee on
				Energy and Commerce of the House of Representatives.
										(2)Public comment
				regarding implementation of pilot programsThe Chief Innovation
				Officer shall make each plan to implement a pilot program under subsection
				(b)(4) available for public comment for not less than 60 days before the
				implementation of the pilot program.
								(d)Maintenance of
				authority of centersNothing in this section limits the authority
				or ability of the individual Centers of the Food and Drug Administration to
				carry out any of the actions described in this
				section.
							.
				202.Enhancing
			 access to external scientific and medical expertise
				(a)Advisory
			 Committees
					(1)Conflicts of
			 interestSection 712(c)(2) (21 U.S.C. 379d–1(c)(2)) is
			 amended—
						(A)in subparagraph
			 (A), by striking financial interest that could be affected by the advice
			 given to the Secretary with respect to such matter and inserting
			 financial interest in the outcome of such matter that is direct and
			 predictable;
						(B)by striking
			 subparagraph (B) and inserting the following:
							
								(B)Waiver
									(i)In
				generalIf the Secretary makes a determination described in
				clause (ii), the Secretary may grant a waiver of the prohibition in
				subparagraph (A) to permit a member described in such subparagraph to—
										(I)participate as a
				non-voting member with respect to a particular matter considered in a committee
				meeting; or
										(II)participate as a
				voting member with respect to a particular matter considered in a committee
				meeting.
										(ii)DeterminationA
				determination described under this clause may be based on 1 or both of the
				following determinations:
										(I)The need for the
				services of the individual on the committee outweighs the potential for a
				conflict of interest created by the financial interest involved.
										(II)The financial
				interest is not so substantial as to be deemed likely to affect the integrity
				of the services provided by that
				individual.
										;
				and
						(C)by striking
			 subparagraph (C).
						(2)Patient group
			 representativesSection 505(n)(3) (21 U.S.C. 355(n)(3)) is
			 amended—
						(A)in subparagraph
			 (C), by striking ; and and inserting a semicolon;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(E)2 or more members
				who are medical or scientific experts selected from a pool of nominations
				provided by patient advocacy or disease research organizations whose interests
				are in the specific disease or diseases proposed to be treated by the drug
				under
				consideration.
								.
						(3)Revised
			 regulations
						(A)In
			 generalThe Secretary of Health and Human Services shall revise
			 and update the regulations of the Food and Drug Administration relating to the
			 application of the Federal Advisory Committee Act (5 U.S.C. App.) to reflect
			 updated understanding of the scope of such Act, as embodied in regulations of
			 the General Services Administration (as in effect on the date of enactment of
			 this Act) and case law.
						(B)ContentThe
			 revised and updated regulations under subparagraph (A) shall explicitly
			 encourage officials of the Food and Drug Administration to utilize, to the
			 maximum extent possible, the flexibility and exceptions provided by the Federal
			 Advisory Committee Act to interact with stakeholder groups outside the confines
			 of the advisory committees of such Act, including patient advocacy
			 organizations, disease specialty societies, and others.
						(b)Chief Medical
			 Policy OfficersChapter X (21 U.S.C. 391 et seq.), as amended by
			 section 201, is further amended by adding at the end the following:
					
						1014.Chief Medical
				Policy Officers
							(a)EstablishmentThe
				Secretary shall establish an Office of the Chief Medical Policy Officer within
				each of the following Offices of the Food and Drug Administration:
								(1)The Office of the
				Director of the Center for Drug Evaluation and Research.
								(2)The Office of the
				Director of the Center for Biologics Evaluation and Research.
								(3)The Office of the
				Director of the Center for Devices and Radiological Health.
								(b)SelectionEach
				Chief Medical Policy Officer shall be selected from the Senior Executive
				Service by the Secretary.
							(c)DutiesEach
				Chief Medical Policy Officer shall—
								(1)in coordination
				with the Chief Innovation Officer, center Directors, and other Chief Medical
				Policy Officers, develop proactive and consistent approaches for the centers
				within the Food and Drug Administration and the divisions within such
				Administration that review applications for drug or device approval to address
				emerging medical and scientific policy issues bearing on new product review
				processes, including by—
									(A)advising on and
				regularly reviewing the implementation of such approaches by such centers and
				divisions; and
									(B)implementing peer
				learning programs to ensure the effective and consistent review and approval of
				new drugs and devices, including the incorporation of new scientific and
				regulatory approaches recommended by the Chief Innovation Officer under section
				1013(b);
									(2)in coordination
				with the center Directors, sponsors, and relevant patient advocacy and disease
				research organizations, promote earlier and improved utilization of advisory
				committees throughout the drug and device development and review processes,
				including at the investigational testing phase, and recommend as appropriate
				the utilization of authorities by the Secretary under section 1007 in cases
				where the ability to obtain sufficient external experts for such advisory
				committees is limited;
								(3)in coordination
				with the Office of Special Medical Programs and appropriate Center medical and
				scientific officers, improve reviewer access to external experts outside of the
				advisory committee process, including utilization of authorities in section
				1004;
								(4)periodically
				solicit input from industry, academia, and patient advocacy and disease
				research organizations on emerging scientific and medical policy issues bearing
				on new product review processes, including clinical trial methodologies;
				and
								(5)coordinate with
				the Chief Innovation Officer in the implementation of pilot programs under
				section 1013(b).
								(d)External
				expertsWhen serving as
				officers or employees of the United States, the experts described under
				subsection (c)(3) shall be considered special government employees as defined
				in section 202(a) of title 18, United States
				Code.
							.
				IIIEnabling
			 modernized patient-centric clinical development
			301.Enhancement of
			 accelerated patient access to new medical treatments
				(a)Findings; Sense
			 of Congress
					(1)FindingsCongress
			 makes the following findings:
						(A)The Food and Drug
			 Administration (referred to in this section as the FDA) serves a
			 critical role in helping to assure that new medicines are safe and effective.
			 Regulatory innovation is 1 element of the Nation’s strategy to address serious
			 and life-threatening diseases or conditions by promoting investment in and
			 development of innovative treatments for unmet medical needs.
						(B)During the 2
			 decades following the establishment of the accelerated approval mechanism,
			 advances in medical sciences, including genomics, molecular biology, and
			 bioinformatics, have provided an unprecedented understanding of the underlying
			 biological mechanism and pathogenesis of disease. A new generation of modern,
			 targeted medicines is under development to treat serious and life-threatening
			 diseases, some applying drug development strategies based on biomarkers or
			 pharmacogenomics, predictive toxicology, clinical trial enrichment techniques,
			 and novel clinical trial designs, such as adaptive clinical trials.
						(C)As a result of
			 these remarkable scientific and medical advances, the FDA should be encouraged
			 to implement more broadly effective processes for the expedited development and
			 review of innovative new medicines intended to address unmet medical needs for
			 serious or life-threatening diseases or conditions, including those for rare
			 diseases or conditions, using a broad range of surrogate or clinical endpoints
			 and modern scientific tools earlier in the drug development cycle when
			 appropriate. This may result in fewer, smaller, or shorter clinical trials for
			 the intended patient population or targeted subpopulation without compromising
			 or altering the high standards of the FDA for the approval of drugs.
						(D)Patients benefit
			 from expedited access to safe and effective innovative therapies to treat unmet
			 medical needs for serious or life-threatening diseases or conditions.
						(E)For these
			 reasons, the statutory authority in effect on the day before the date of
			 enactment of this Act governing expedited approval of drugs for serious or
			 life-threatening diseases or conditions should be amended in order to enhance
			 the authority of the FDA to consider appropriate scientific data, methods, and
			 tools, and to expedite development and access to novel treatments for patients
			 with a broad range of serious or life-threatening diseases or
			 conditions.
						(2)Sense of
			 CongressIt is the sense of Congress that the Food and Drug
			 Administration should apply the accelerated approval and fast track provisions
			 set forth in section 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 356), as amended by this section, to the greatest extent possible to help
			 expedite the development and availability to patients of treatments for serious
			 or life-threatening diseases or conditions while maintaining appropriate safety
			 and effectiveness standards for such treatments.
					(b)Expedited
			 approval of drugs for serious or life-Threatening diseases or
			 conditionsSection 506 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 356) is amended to read as follows:
					
						506.Expedited
				approval of drugs for serious or life-threatening diseases or
				conditions
							(a)Designation of
				drug as fast track product
								(1)In
				generalThe Secretary shall,
				at the request of the sponsor of a new drug, facilitate the development and
				expedite the review of such drug if it is intended, whether alone or in
				combination with one or more other drugs, for the treatment of a serious or
				life-threatening disease or condition, and it demonstrates the potential to
				address unmet medical needs for such a disease or condition. (In this section,
				such a drug is referred to as a fast track product.)
								(2)Request for
				designationThe sponsor of a new drug may request the Secretary
				to designate the drug as a fast track product. A request for the designation
				may be made concurrently with, or at any time after, submission of an
				application for the investigation of the drug under section 505(i) or section
				351(a)(3) of the Public Health Service Act.
								(3)DesignationWithin
				60 calendar days after the receipt of a request under paragraph (2), the
				Secretary shall determine whether the drug that is the subject of the request
				meets the criteria described in paragraph (1). If the Secretary finds that the
				drug meets the criteria, the Secretary shall designate the drug as a fast track
				product and shall take such actions as are appropriate to expedite the
				development and review of the application for approval of such product.
								(b)Accelerated
				approval of a drug for a serious or life-Threatening disease or condition,
				including a fast track product
								(1)In
				general
									(A)Accelerated
				approvalThe Secretary may approve an application for approval of
				a product for a serious or life-threatening disease or condition, including a
				fast track product, under section 505(c) or section 351(a) of the Public Health
				Service Act upon a determination that the product has an effect on a surrogate
				endpoint that is reasonably likely to predict clinical benefit, or on a
				clinical endpoint, including an endpoint that can be measured earlier than
				irreversible morbidity or mortality, that is reasonably likely to predict an
				effect on irreversible morbidity or mortality or other clinical benefit, taking
				into account the severity or rarity of the condition and the availability of
				alternative treatments. The approval described in the preceding sentence is
				referred to in this section as accelerated approval.
									(B)EvidenceThe
				evidence to support that an endpoint is reasonably likely to predict clinical
				benefit under subparagraph (A) may include epidemiological, pathophysiological,
				therapeutic or other evidence developed using biomarkers, for example, or other
				scientific methods or tools.
									(2)LimitationApproval
				of a product under this subsection may be subject to 1 or both of the following
				requirements:
									(A)That the sponsor
				conduct appropriate post-approval studies to verify and describe the predicted
				effect on irreversible morbidity or mortality or other clinical benefit.
									(B)That the sponsor
				submit copies of all promotional materials related to the product during the
				preapproval review period and, following approval and for such period
				thereafter as the Secretary determines to be appropriate, at least 30 days
				prior to dissemination of the materials.
									(3)Expedited
				withdrawal of approvalThe Secretary may withdraw approval of a
				product approved under accelerated approval using expedited procedures (as
				prescribed by the Secretary in regulations which shall include an opportunity
				for an informal hearing) if—
									(A)the sponsor fails
				to conduct any required post-approval study of the drug with due
				diligence;
									(B)a study required
				to verify and describe the predicted effect on irreversible morbidity or
				mortality or other clinical benefit of the product fails to verify and describe
				such effect or benefit;
									(C)other evidence
				demonstrates that the product is not safe or effective under the conditions of
				use; or
									(D)the sponsor
				disseminates false or misleading promotional materials with respect to the
				product.
									(c)Review of
				incomplete applications for approval of a fast track product
								(1)In
				generalIf the Secretary determines, after preliminary evaluation
				of clinical data submitted by the sponsor, that a fast track product may be
				effective, the Secretary shall evaluate for filing, and may commence review of
				portions of, an application for the approval of the product before the sponsor
				submits a complete application. The Secretary shall commence such review only
				if the applicant—
									(A)provides a
				schedule for submission of information necessary to make the application
				complete; and
									(B)pays any fee that
				may be required under section 736.
									(2)ExceptionAny
				time period for review of human drug applications that has been agreed to by
				the Secretary and that has been set forth in goals identified in letters of the
				Secretary (relating to the use of fees collected under section 736 to expedite
				the drug development process and the review of human drug applications) shall
				not apply to an application submitted under paragraph (1) until the date on
				which the application is complete.
								(d)Awareness
				effortsThe Secretary shall—
								(1)develop and
				disseminate to physicians, patient organizations, pharmaceutical and
				biotechnology companies, and other appropriate persons a description of the
				provisions of this section applicable to accelerated approval and fast track
				products; and
								(2)establish a
				program to encourage the development of surrogate and clinical endpoints,
				including biomarkers, and other scientific methods and tools that can assist
				the Secretary in determining whether the evidence submitted in an application
				is reasonably likely to predict clinical benefit for serious or
				life-threatening conditions for which significant unmet medical needs
				exist.
								.
				(c)Guidance;
			 amended regulations
					(1)Draft
			 guidanceNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Health and Human Services (referred to in this
			 section as the Secretary) shall issue draft guidance to
			 implement the amendments made by this section. In developing such guidance, the
			 Secretary shall specifically consider issues arising under the accelerated
			 approval and fast track processes under section 506 of the Federal Food, Drug,
			 and Cosmetic Act, as amended by subsection (b), for drugs designated for a rare
			 disease or condition under section 526 of such Act (21 U.S.C. 360bb).
					(2)Final
			 guidanceNot later than 1 year after the issuance of draft
			 guidance under paragraph (1), and after an opportunity for public comment, the
			 Secretary shall issue final guidance.
					(3)Conforming
			 changesThe Secretary shall issue, as necessary, conforming
			 amendments to the applicable regulations under title 21, Code of Federal
			 Regulations, governing accelerated approval.
					(4)No effect of
			 inaction on requestsIf the Secretary fails to issue final
			 guidance or amended regulations as required by this subsection, such failure
			 shall not preclude the review of, or action on, a request for designation or an
			 application for approval submitted pursuant to section 506 of the Federal Food,
			 Drug, and Cosmetic Act, as amended by subsection (b).
					(d)Independent
			 reviewThe Secretary may, in conjunction with other planned
			 reviews, contract with an independent entity with expertise in assessing the
			 quality and efficiency of biopharmaceutical development and regulatory review
			 programs to evaluate the Food and Drug Administration’s application of the
			 processes described in section 506 of the Federal Food, Drug, and Cosmetic Act,
			 as amended by subsection (b), and the impact of such processes on the
			 development and timely availability of innovative treatments for patients
			 suffering from serious or life-threatening conditions. Any such evaluation
			 shall include consultation with regulated industries, patient advocacy and
			 disease research foundations, and relevant academic medical centers.
				(e)ConstructionThe
			 amendments made by this section to section 506(b) of the Federal Food, Drug,
			 and Cosmetic Act are intended to encourage the Secretary to utilize innovative
			 approaches to the assessment of products under accelerated approval while
			 maintaining appropriate safety and effectiveness standards for such
			 products.
				302.Electronic
			 health recordsSubchapter A of
			 chapter VII (21 U.S.C. 371 et seq.), as amended by section 103, is further
			 amended by adding at the end the following:
				
					715.Clinical
				informatics coordinator
						(a)In
				generalThe Secretary shall appoint, within the Office of the
				Commissioner, a Clinical Informatics Coordinator.
						(b)DutiesThe
				Clinical Informatics Coordinator shall—
							(1)develop a process
				to validate the use of health information technology in clinical research and
				encourage the use of new health information technologies in clinical research
				protocols; and
							(2)establish pilot
				programs to explore and evaluate the methods of incorporating emerging health
				information technology to make the clinical research process more
				efficient.
							(c)GuidanceNot
				later than 1 year after the conclusion of the pilot programs described in
				subsection (b)(2), the Secretary shall issue guidance for the conduct of
				clinical trials incorporating health information technology. The guidance shall
				explain how the Food and Drug Administration will evaluate such information
				when reviewing new drug and device
				applications.
						.
			303.Disclosure to
			 drug sponsors of reasons for non-approval of a new drug
			 applicationSection 505 (21
			 U.S.C. 355) is amended by adding at the end the following:
				
					(w)Notice of
				reasons for denial of a new drug applicationIf the Secretary
				denies approval of a new drug application under this section or of an
				application with respect to a biological product under section 351 of the
				Public Health Service Act, the Secretary shall provide to the sponsor of such
				drug or biological product—
						(1)a written
				explanation of the reasons for denying such application, including an
				explanation of the specific reasons the Secretary determines that—
							(A)the data
				submitted in the application are inadequate to support approval of the drug or
				biological product; and
							(B)labeling, risk
				evaluation and mitigation strategies under section 505–1, or postapproval
				studies or trials are inadequate to support a determination that the benefits
				of approval outweigh the risks; and
							(2)to the extent
				practicable, an explanation of what data will be required and what endpoints
				will need to be met in order to obtain
				approval.
						.
			
